PER CURIAM.
The necessary prerequisites to the maintenance of a class action are discussed in two recent opinions of this court, Cordell v. World Insurance Company, 352 So.2d 108 (Fla. 1st DCA 1977) and Smith v. Atlantic Boat Builder Company, 356 So.2d 359 (Fla.1st DCA 1978) Opinion Filed March 13, 1978, Case No. HH-298, and authorities therein cited and discussed. No useful purpose will be achieved by repetition here. Suffice to say, that the mere fact that some members of a proposed class may not ultimately be entitled to relief does not result in *269inability to maintain the suit as a class action.
AFFIRMED.
McCORD, C. J., and BOYER and SMITH, JJ., concur.